                Case 19-11466-KG                                         Doc 959                     Filed 11/05/19                     Page 1 of 13


                                                                   UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF DELAWARE


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al .                                       Case No. 19-11466 (KG)
Debtors                                                                                                              Reporting Period: August 1, 2019 - August 31, 2019


                                                      AMENDED MONTHLY OPERATING REPORT
                                     File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                       Document         Explanation   Affidavit/Supplement
REQUIRED DOCUMENTS                                                                             Form No.                Attached          Attached           Attached
Schedule of Cash Receipts and Disbursements                                                  MOR-1                         Yes
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
    Bank Reconciliation (or copies of debtor's bank reconciliations)                         MOR-1a                   upon request
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
    Schedule of Professional Fees Paid                                                       MOR-1b                   upon request
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
    Copies of bank statements                                                                                         upon request
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
   Cash disbursements journals                                                                                        upon request
Statement of Operations                                                                      MOR-2                         Yes
Balance Sheet                                                                                MOR-3                         Yes
Status of Postpetition Taxes                                                                 MOR-4                         No
  Copies of IRS Form 6123 or payment receipt                                                                               No
  Copies of tax returns filed during reporting period                                                                      No
Summary of Unpaid Postpetition Debts                                                         MOR-4                         Yes
  Listing of aged accounts payable                                                           MOR-4                         Yes
Accounts Receivable Reconciliation and Aging                                                 MOR-5                         Yes
Debtor Questionnaire                                                                         MOR-5                         Yes


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                      ______________________________
Signature of Debtor                                                                          Date


_______________________________________                                                      ______________________________
Signature of Joint Debtor                                                                    Date


/s/ Allen Wilen
_______________________________________                                                      November 5, 2019
                                                                                             ______________________________
Signature of Authorized Individual*                                                          Date


Allen Wilen_______________________                                                           Chief Restructuring Officer
Printed Name of Authorized Individual                                                        Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.
                                                                        Case 19-11466-KG                                 Doc 959                  Filed 11/05/19                    Page 2 of 13

In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                                                                                                            Case No. 19-11466 (KG)
Debtors                                                                                                                                                                                                                  Reporting Period: August 1, 2019 - August 31, 2019

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
August 1, 2019 - August 31, 2019
                                                                    19-11466               19-11468               19-11478             19-11477             19-11471             19-11474               19-11476               19-11479            19-11467
                                                                                                                                                                               StChris Care                                                       Philadelphia
                                                                  Center City         St. Christopher's            TPS IV               TPS III          SCHC Pediatric        at Northeast               TPS II                 TPS V          Academic Health      Consolidated
                                                                Healthcare, LLC       Healthcare, LLC           of PA, L.L.C.        of PA, L.L.C.      Associates, L.L.C.   Pediatrics, L.L.C.       of PA, L.L.C.          of PA, L.L.C.       System, LLC        Entities Total **

   Beginning Cash Balance - Books                              $           943,407   $         1,185,982    $            (7,207) $                275   $           1,150    $             200    $                50    $                250   $      3,894,484    $       6,018,591

   Collections                                                             815,654            18,111,808               144,079                17,741            2,837,869              208,560                21,229                477,830                   -           22,634,770
   Other Revenue                                                           370,789             2,811,921               573,187                42,633            2,378,843               15,748               498,198                      -                 360            6,691,679
   Total Receipts                                                        1,186,443            20,923,729               717,266                60,374            5,216,712              224,308               519,427                477,830                 360           29,326,449

   Salaries, wages and benefits                                        (8,821,401)            (7,737,546)            (1,080,721)             (44,945)          (7,068,835)            (141,256)              (453,316)              (184,496)           (446,627)         (25,979,143)
   Supplies expense                                                       (40,592)            (3,271,187)                (2,753)                (567)             (76,252)             (22,264)                  (132)              (138,231)             (5,466)          (3,557,444)
   Other controllable expenses                                        (10,944,116)            (6,203,835)              (298,962)             (43,546)          (1,436,673)             (47,274)               (87,420)               (84,007)         (3,529,483)         (22,675,316)
   Non-controllable expenses                                           (1,485,874)            (1,646,939)              (123,160)             (34,143)            (547,103)             (19,448)               (13,807)               (12,125)            (21,363)          (3,903,962)
   Total Operating Disbursements                                      (21,291,983)           (18,859,507)            (1,505,596)            (123,201)          (9,128,863)            (230,242)              (554,675)              (418,859)         (4,002,939)         (56,115,865)

   Restructuring Related Disbursements
   Professional Fees                                                            -                      -                      -                    -                    -                    -                      -                     -                    -                    -
   Net Cash Flow Prior to Financing Activities                        (20,105,540)             2,064,222               (788,330)             (62,827)          (3,912,151)              (5,934)               (35,248)               58,971           (4,002,579)         (26,789,416)
   Financing Activities
   DIP Revolver Borrowings                                                    -                      -                      -                    -                    -                    -                      -                     -             56,713,871           56,713,871
   DIP Revolver Paydown                                                       -                      -                      -                    -                    -                    -                      -                     -            (31,062,298)         (31,062,298)
   Interest                                                                (8,896)                (3,624)                   (88)                 (50)                (712)                (103)                  (105)                 (392)            (584,036)            (598,006)
   Total Financing Activities                                              (8,896)                (3,624)                   (88)                 (50)                (712)                (103)                  (105)                 (392)          25,067,537           25,053,567
   Net Cash Flow                                                      (20,114,436)             2,060,598               (788,418)             (62,877)          (3,912,863)              (6,037)               (35,353)               58,579           21,064,958           (1,735,849)

   Transfers                                                           20,559,943             (1,603,971)              859,508                62,877            3,912,863                6,037                 35,353                (58,579)        (23,774,031)                   -
   Ending Balance - Books                                               1,388,914              1,642,609                63,883                   275                1,150                  200                     50                    250           1,185,411            4,282,742

   TOTAL DISBURSEMENTS FOR
   CALCULATING U.S. TRUSTEE QUARTERLY FEES                     $      (21,291,983) $         (18,859,507) $          (1,505,596) $          (123,201) $        (9,128,863) $          (230,242) $            (554,675) $            (418,859) $      (35,649,273) $       (87,776,169)



   ** The remaining five (5) debtors not shown above are consolidated into other entities, and therefore, do not report receipts/disbursements.
      1. Philadelphia Academic Medical Associates, LLC (19-11469);
      2. HPS of PA, L.L.C. (19-11470);
      3. St. Christopher’s Pediatric Urgent Care Center, L.L.C. (19-11472);
      4. SCHC Pediatric Anesthesia Associates, L.L.C. (19-11473); and,
      5. TPS of PA, L.L.C. (19-11475).
                                                    Case 19-11466-KG             Doc 959       Filed 11/05/19          Page 3 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                       Case No. 19-11466 (KG)
Debtors                                                                                                                             Reporting Period: August 1, 2019 - August 31, 2019

Schedule of Debtor Bank Account Balances

                                                                                                                                         Beginning                                          Ending
                                                                                                                                           Account                                         Account
Bank Account   Bank                        Account Holder                                           Account Name                           Balance           Debits           Credits      Balance
****-4834      WELLS FARGO BANK, N.A.      PHILADELPHIA ACADEMIC HEALTH SYSTEM,LLC                  Voluntary Benefits                    34,981.64      160,604.92      -154,964.57      40,621.99
****-5202      WELLS FARGO BANK, N.A.      PHILADELPHIA ACADEMIC HEALTH SYSTEM,LLC                  Merchant Credit Card Deposits          3,009.98      142,707.42      -112,117.48      33,599.92
****-5981      WELLS FARGO BANK, N.A.      CENTER CITY HEALTHCARE, LLC                              Non-Government Account                     0.00    7,882,603.81    -7,882,603.81            0.00
****-6005      WELLS FARGO BANK, N.A.      ST. CHRISTOPHER'S HEALTHCARE, LLC                        Non-Government Account                     0.00   15,607,918.49   -15,607,918.49            0.00
****-6021      WELLS FARGO BANK, N.A.      PHILADELPHIA ACADEMIC HEALTH SYSTEM,LLC                  Concentration Account              2,988,227.36   42,180,641.22   -44,971,153.93     197,714.65
****-6030      WELLS FARGO BANK, N.A.      PHILADELPHIA ACADEMIC HEALTH SYSTEM,LLC                  Benefits Claim Self-Funding          845,703.62          209.13              0.00    845,912.75
****-6039      WELLS FARGO BANK, N.A.      CENTER CITY HEALTHCARE, LLC                              Operating Account                          0.00       11,097.86        -11,097.86           0.00
****-6048      WELLS FARGO BANK, N.A.      PHILADELPHIA ACADEMIC HEALTH SYSTEM,LLC                  Dental Claims Self-Funding             5,000.00      178,332.87      -133,332.87      50,000.00
****-6054      WELLS FARGO BANK, N.A.      ST. CHRISTOPHER'S HEALTHCARE, LLC                        Operating Account                          0.00        8,488.71         -8,488.71           0.00
****-6063      WELLS FARGO BANK, N.A.      PHILADELPHIA ACADEMIC HEALTH SYSTEM,LLC                  Master Deposit Account             2,643,594.20   46,715,009.96   -48,447,801.22     910,802.94
****-6070      WELLS FARGO BANK, N.A.      CENTER CITY HEALTHCARE, LLC                              Payroll Account                      122,286.44   13,272,524.37   -13,362,317.81      32,493.00
****-6071      WELLS FARGO BANK, N.A.      CENTER CITY HEALTHCARE, LLC                              Government Deposit Account                 0.00    8,069,215.09    -8,069,215.09            0.00
****-6096      WELLS FARGO BANK, N.A.      ST. CHRISTOPHER'S HEALTHCARE, LLC                        Payroll Account                      215,219.81   15,037,982.73   -14,363,364.53     889,838.01
****-6097      WELLS FARGO BANK, N.A.      ST. CHRISTOPHER'S HEALTHCARE, LLC                        Government Deposit Account                 0.00   10,766,859.69   -10,766,859.69            0.00
****-8873      WELLS FARGO BANK, N.A.      PHILADELPHIA ACADEMIC MEDICAL ASSOCIATES                 Operating Account                      $206.64       $4,850.18        ($5,056.82)        ($0.00)
****-9146      WELLS FARGO BANK, N.A.      TPS V OF PA, L.L.C.                                      Non-Government Account                     0.00      474,625.15      -474,625.15            0.00
****-9310      WELLS FARGO BANK, N.A.      STCHRIS CARE AT NORTHEAST PEDIATRICS, L.L.C.             Government Account                         0.00          530.00           -530.00           0.00
****-9328      WELLS FARGO BANK, N.A.      STCHRIS CARE AT NORTHEAST PEDIATRICS, L.L.C.             Non-Government Account                     0.00      188,792.44      -188,792.44            0.00
****-9336      WELLS FARGO BANK, N.A.      TPS OF PA, L.L.C.                                        Government Account                         0.00            0.00              0.00           0.00
****-9344      WELLS FARGO BANK, N.A.      TPS OF PA, L.L.C.                                        Non-Government Account                     0.00            0.00              0.00           0.00
****-9351      WELLS FARGO BANK, N.A.      TPS II OF PA, L.L.C.                                     Government Account                         0.00       25,294.71        -25,294.71           0.00
****-9369      WELLS FARGO BANK, N.A.      TPS II OF PA, L.L.C.                                     Non-Government Account                     0.00      140,043.69      -140,043.69            0.00
****-9377      WELLS FARGO BANK, N.A.      TPS III OF PA, L.L.C.                                    Government Account                         0.00          205.11           -205.11           0.00
****-9385      WELLS FARGO BANK, N.A.      TPS III OF PA, L.L.C.                                    Non-Government Account                     0.00          310.92           -310.92           0.00
****-9393      WELLS FARGO BANK, N.A.      TPS IV OF PA, L.L.C.                                     Government Account                         0.00       44,669.08        -44,669.08           0.00
****-9401      WELLS FARGO BANK, N.A.      TPS IV OF PA, L.L.C.                                     Non-Government Account                     0.00      131,512.87      -131,512.87            0.00
****-9419      WELLS FARGO BANK, N.A.      TPS V OF PA, L.L.C.                                      Government Account                         0.00            0.00              0.00           0.00
****-9500      WELLS FARGO BANK, N.A.      HPS OF PA, L.L.C.                                        Government Account                         0.00       13,201.79        -13,201.79           0.00
****-9518      WELLS FARGO BANK, N.A.      HPS OF PA, L.L.C.                                        Non-Government Account                     0.00        3,560.84         -3,560.84           0.00
****-9526      WELLS FARGO BANK, N.A.      SCHC PEDIATRIC ASSOCIATES, L.L.C.                        Government Account                         0.00       65,664.30        -65,664.30           0.00
****-9534      WELLS FARGO BANK, N.A.      SCHC PEDIATRIC ASSOCIATES, L.L.C.                        Non-Government Account                     0.00    2,462,428.87    -2,462,428.87            0.00
****-9542      WELLS FARGO BANK, N.A.      ST. CHRISTOPHER'S PEDIATRIC URGENT CARECENTER, L.L.C.    Government Account                         0.00            0.00              0.00           0.00
****-9559      WELLS FARGO BANK, N.A.      ST. CHRISTOPHER'S PEDIATRIC URGENT CARE CENTER, L.L.C.   Non-Government Account                     0.00       46,412.43        -46,412.43           0.00
****-9567      WELLS FARGO BANK, N.A.      SCHC PEDIATRIC ANESTHESIA ASSOCIATES, L.L.C.             Government Account                         0.00          475.75           -475.75           0.00
****-9575      WELLS FARGO BANK, N.A.      SCHC PEDIATRIC ANESTHESIA ASSOCIATES, L.L.C.             Non-Government Account                     0.00      317,280.49      -317,280.49            0.00
Total                                                                                                                                $6,858,229.69 $163,954,054.89 ($167,811,301.32) $3,000,983.26
                                          Case 19-11466-KG               Doc 959         Filed 11/05/19             Page 4 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                                            Case No. 19-11466 (KG
Debtors                                                                                                                      Reporting Period: August 1, 2019 - August 31, 2019

                                                                 STATEMENT OF OPERATIONS
                                                                                                        1
                                                                      (Consolidated Income Statement)

                                                                                                                                                             Cumulative
REVENUES                                                                                                        July 2019                 August 2019       Filing to Date
Gross Patient Revenues                                                                                      $222,080,436                $149,794,416             $371,874,852
Less: Reductions                                                                                            ($190,358,540)              ($127,159,646)           ($317,518,186)
Net Patient Revenue                                                                                          $31,721,896                 $22,634,770              $54,356,666
OPERATING EXPENSES
Salaries, wages and benefits                                                                                   28,163,135                  25,979,143               54,142,278
Supplies expense                                                                                                4,706,936                   3,557,444                 8,264,380
Other controllable expenses (See #1 on attached Continuation Sheet)                                            25,689,546                  22,675,316               48,364,862
Non-controllable expenses (See #2 on attached Continuation Sheet)                                               5,158,804                   3,903,962                 9,062,766
E.H.R. Incentive                                                                                                      -                           -                          -
Total Operating Expenses Before Depreciation                                                                   63,718,421                  56,115,865              119,834,286
Depreciation/Depletion/Amortization                                                                                23,546                      67,047                    90,593
Net Profit (Loss) Before Other Income & Expenses                                                             ($32,020,071)               ($33,548,142)            ($65,568,213)
OTHER INCOME AND EXPENSES
Other Revenue (See #3 on attached Continuation Sheet)                                                          $8,529,756                  $6,691,679             $15,221,435
Other Non-Operating Income                                                                                            (41)                        -                          (41)
Interest Expense                                                                                                  49,551                     598,006                   647,557
Net Profit (Loss) Before Reorganization Items                                                                ($23,539,825)               ($27,454,469)            ($50,994,294)
REORGANIZATION ITEMS
Professional Fees                                                                                                $50,000                          $0                   $50,000
U. S. Trustee Quarterly Fees                                                                                          -                           -                          -
Interest Earned on Accumulated Cash from Chapter 11                                                                   -                           -                          -
Gain (Loss) from Sale of Equipment                                                                                    -                           -                          -
Other Reorganization Expenses                                                                                         -                           -                          -
Total Reorganization Expenses                                                                                     50,000                          -                     50,000
Income Taxes                                                                                                          -                           -                          -
Net Profit (Loss)                                                                                            ($23,589,825)               ($27,454,469)            ($51,044,294)

1 - The unconsolidated Statements of Income (unaudited) are provided subsequent to the continuation sheet.
                    Case 19-11466-KG                          Doc 959               Filed 11/05/19       Page 5 of 13

    In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                Case No. 19-11466 (KG)
    Debtors                                                                                            Reporting Period: August 1, 2019 - August 31, 2019

                                                        STATEMENT OF OPERATIONS - continuation sheet

                                                                                                                                    Cumulative
Ref BREAKDOWN OF "OTHER" CATEGORY                                                      July 2019             August 2019           Filing to Date

1   Other Controllable Expenses
    2000 OCE PHYSICIANS MED                                                           $322,066                 $352,581                        $674,647
    2005 OCE PHYSICIANS GROU                                                            732,659                  729,435                       1,462,094
    2005 OCE PHYSICIANS MED                                                           2,649,439                1,655,997                       4,305,436
    2020 OCE DIRECTORS MED F                                                             48,113                   (1,870)                         46,243
    2021 OCE PHYSICIAN STIPE                                                          4,687,473                2,685,748                       7,373,221
    2100 OCE MED-THERP/OTHER                                                            338,283                  198,082                         536,365
    2200 OCE CONSULTING/MGMT                                                          1,439,215                1,567,020                       3,006,235
    2250 OCE LOBBYING                                                                     4,242                    4,242                           8,484
    2300 OCE LEGAL FEE-NON L                                                            268,900                  728,516                         997,416
    2400 OCE AUDIT FEES                                                                  (5,357)                       -                          (5,357)
    2500 OCE OTHER FEE-NON M                                                            629,407                1,910,788                       2,540,195
    2520 OCE BOARD DIRECTOR                                                              (5,400)                       -                          (5,400)
    4700 OCE DOCTOR/EMPL APP                                                                410                      (20)                            390
    4800 OCE INSTRUMENTS/MIN                                                             24,650                    5,874                          30,524
    4800 OCE MINOR NON-MED E                                                             11,104                    5,447                          16,551
    4900 OCE MINOR NON-MED E                                                                197                    3,802                           3,999
    6105 OCE OTHER MED FEES                                                             570,496                  283,562                         854,058
    6106 OCE NON-MED CONTRAC                                                          5,653,805                4,992,003                      10,645,808
    6107 OCE OUTSOURCED NON-                                                            366,304                  366,304                         732,608
    6108 OCE OUTSOURCE NON-S                                                             52,012                   (5,680)                         46,332
    6110 OCE OUTSIDE MED TES                                                            156,677                  123,068                         279,745
    6210 OCE REPAIR - EQUIPM                                                            473,281                  228,929                         702,210
    6220 OCE REPAIR & MAINT                                                                 582                       37                             619
    6230 OCE SVC & MAINT CON                                                            722,506                  818,857                       1,541,363
    6231 OCE ROBOTICS SVC CO                                                             11,167                   11,167                          22,334
    6504 OCE CONFIF COLL FEE                                                            135,913                  135,913                         271,826
    6505 OCE CONFIF COLL FEE                                                          1,068,902                  872,957                       1,941,859
    6507 OCE OTHER AGENCY FE                                                            220,306                  218,458                         438,764
    6509 OCE CON FEE PATACCT                                                            669,302                  554,828                       1,224,130
    6600 OCE PURCHASED SERVI                                                          1,111,897                1,004,264                       2,116,161
    6601 OCE PENALTIES                                                                   15,093                    5,563                          20,656
    6604 OCE SOFTWARE COSTS                                                             219,536                  120,106                         339,642
    6611 OCE DRUG SCREENING                                                              29,794                   57,737                          87,531
    6613 OCE BACKGROUND CHEC                                                                385                      407                             792
    6650 OCE DP FEES - CORE                                                           1,313,019                1,178,248                       2,491,267
    6710 OCE ADVERTISING                                                                 49,641                  106,810                         156,451
    6720 OCE EMPLOYMENT ADVE                                                              5,068                    5,068                          10,136
    6730 OCE MILEAGE                                                                      4,948                    7,932                          12,880
    6760 OCE CHARITY CONTRIB                                                                833                      833                           1,666
    6767 OCE RECORDS STOR AN                                                             33,866                   27,863                          61,729
    6790 OCE COPYING COST/SU                                                             20,655                   23,780                          44,435
    6800 OCE FREIGHT / EXPRE                                                             61,878                   49,024                         110,902
    6830 OCE POSTAGE                                                                     45,331                   36,830                          82,161
    7600 OCE RENT LEASE AUTO                                                                620                      620                           1,240
    7640 OCE RENT-OFFICE FUR                                                              8,073                   12,153                          20,226
    7642 OCE RENT COPIERS/FA                                                             17,734                   15,183                          32,917
    7646 OCE RENT MED EQUIPM                                                            253,220                  219,625                         472,845
    7648 OCE EQUIPMENT LEASE                                                            109,771                  107,563                         217,334
    7700 OCE UTILITIES ELECT                                                            342,624                  453,159                         795,783
    7800 OCE UTILITIES GAS                                                               24,061                   26,894                          50,955
    7900 OCE UTILITIES WATER                                                            338,294                  369,250                         707,544
    8000 OCE UTILITIES RUBBI                                                             61,618                   54,869                         116,487
    8500 OCE TELEPHONE                                                                   88,550                   85,366                         173,916
    8501 OCE ANSWERING SERVI                                                             31,839                   31,259                          63,098
    8600 OCE SUBSCRIPTIONS A                                                             21,076                   22,089                          43,165
                    Case 19-11466-KG                          Doc 959               Filed 11/05/19       Page 6 of 13

    In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                Case No. 19-11466 (KG)
    Debtors                                                                                            Reporting Period: August 1, 2019 - August 31, 2019

                                                        STATEMENT OF OPERATIONS - continuation sheet

                                                                                                                                    Cumulative
Ref BREAKDOWN OF "OTHER" CATEGORY                                                      July 2019             August 2019           Filing to Date

    8601 OCE MSO/PHYS SUSCRI                                                                 134                      (9)                            125
    8610 OCE NON-DEDUCT. DUE                                                               7,728                   7,728                          15,456
    8620 OCE OTHER DUES/MEMB                                                              82,014                  87,191                         169,205
    8700 OCE OUTSIDE TRAININ                                                              44,335                  35,821                          80,156
    8701 OCE OUTSIDE TRAININ                                                              53,245                  42,681                          95,926
    8710 OCE TRAINING & DEVE                                                              14,814                  14,814                          29,628
    8800 OCE TRAVEL & LODGIN                                                              32,022                  13,160                          45,182
    8801 OCE MSO/PHYS TRAVEL                                                                 665                       -                             665
    8810 OCE MEALS / ENTERTA                                                               1,650                   2,949                           4,599
    8815 OCE AIRFARE                                                                       1,449                   1,604                           3,053
    9200 OCE TRNFR - OUT/OTH                                                             (98,573)                 (1,275)                        (99,848)
    9400 OCE TRNFR-IN/OTHR                                                                93,980                   1,275                          95,255
    8820 OCE RECRUITMENT/TRA                                                                   -                     837                             837
    Total Other Controllable Expenses                                                $25,689,541             $22,675,316                     $25,689,541
2   Non-Controllable Expenses
    3910 NON PATIENT BAD DEB                                                             $58,505                 $81,803                       $140,308
    7500 NCE RENT/LEASE BUIL                                                             973,623                 973,623                       1,947,246
    7520 NCE RENT EXP I/C                                                                232,844                 230,530                         463,374
    7552 NCE MASTER LEASE RE                                                             623,635                 623,635                       1,247,270
    7554 NCE RENT OFFICE SPA                                                              95,582                  80,805                         176,387
    7556 NCE RENT - STORAGE                                                                   40                     425                             465
    7558 NCE RENT - PARKING                                                              100,797                  88,114                         188,911
    7560 NCE RENT O/P ACTIVI                                                              81,322                  90,476                         171,798
    7575 NCE SUB-LEASE INCOM                                                                (362)                   (962)                         (1,324)
    8100 NCE PROF. LIAB (MAL                                                           1,961,508                 643,280                       2,604,788
    8200 NCE OTHER INSURANCE                                                               1,067                   1,067                           2,134
    8250 NCE ALL RISK INSURA                                                             563,619                 563,619                       1,127,238
    8300 NCE PROPERTY TAX                                                                210,743                 210,743                         421,486
    8310 NCE LICENSES                                                                     42,797                  49,642                          92,439
    8320 NCE OTHER TAXES                                                                 213,607                 267,763                         481,370
    9999 NCE G/L SUSPENSE                                                                   (523)                   (601)                         (1,124)
    Total Non-Controllable Expenses                                                   $5,158,804              $3,903,962                      $9,062,766
3   Other Revenue
    8727 REV - CAPITATION &                                                              $90,417                  90,384                       $180,801
    8904 RENTAL REVENUE                                                                     2,175                  2,175                           4,350
    8905 OTHER REV-PARKING L                                                              150,043                111,089                         261,132
    8908 SUB-LEASE INCOME                                                                  59,348                 15,008                          74,356
    8913 RESIDENCY PROGRAM R                                                              623,053                (19,027)                        604,026
    8946 VENDING MACHINES CO                                                                2,500                      -                           2,500
    8955 OTHER INCOME MED RE                                                                3,288                  4,452                           7,740
    8975 MISC REVENUE                                                                   2,215,325              2,138,536                       4,353,861
    8909 INCOME RELATED INTI                                                            1,693,753              1,652,188                       3,345,941
    8910 NURSING SCHOOL TUIT                                                               26,889                 24,290                          51,179
    8916 CAFETERIA REVENUE                                                                107,057                107,057                         214,114
    8970 OTHER REV-SHARED RI                                                                1,384                  1,384                           2,768
    8980 OTHER REVENUES                                                                 3,382,098              2,385,432                       5,767,530
    8972 MANAGEMENT FEES REV                                                              172,428                178,711                         351,139
    Total Other Revenue                                                               $8,529,758              $6,691,679                     $15,221,437
                                                                         Case 19-11466-KG                                   Doc 959                  Filed 11/05/19                       Page 7 of 13

In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                                                                                                                                                Case No. 19-11466 (KG)
Debtors                                                                                                                                                                                                                            Reporting Period: August 1, 2019 - August 31, 2019

Statements of Income (unaudited) 1
From August 1, 2019 through August 31, 2019

                                                                                                                                                                        StChris Care                                                           Philadelphia
                                            Center City            St. Christopher's             TPS IV                     TPS III             SCHC Pediatric          at Northeast             TPS II                   TPS V              Academic Health            Consolidated
                                          Healthcare, LLC          Healthcare, LLC           of PA, L.L.C. 3            of PA, L.L.C. 3        Associates, L.L.C. 4   Pediatrics, L.L.C.     of PA, L.L.C. 3           of PA, L.L.C.          System, LLC 5             Entities Total

Net patient revenue2                                  $815,654             $18,111,808                  $144,079                  $17,741                $2,837,869              $208,560                $21,229                $477,830                      -               $22,634,770
Other revenue                                          370,789                2,811,921                  573,187                   42,633                 2,378,843                15,748                498,198                     -                       360               $6,691,679
                   Net revenue                      1,186,443               20,923,729                  717,266                    60,374                5,216,712               224,308                519,427                 477,830                      360              $29,326,449
Operating charges:
Salaries, wages and benefits                         8,821,401                7,737,546                1,080,721                   44,945                 7,068,835               141,256                453,316                 184,496                  446,627              25,979,143
Supplies expense                                        40,592                3,271,187                       2,753                   567                    76,252                22,264                    132                 138,231                    5,466               3,557,444
Other controllable expenses                         10,944,116                6,203,835                  298,962                   43,546                 1,436,673                47,274                 87,420                   84,007               3,529,483              22,675,316
Non-controllable expenses                            1,485,874                1,646,939                  123,160                   34,143                   547,103                19,448                 13,807                   12,125                  21,363               3,903,962
E.H.R. Incentive                                           -                        -                          -                      -                         -                     -                      -                       -                        -                          -
         Total operating expenses                   21,291,983               18,859,507                1,505,596                  123,201                 9,128,863               230,242                554,675                 418,859                4,002,939              56,115,865
                   EBITDA                         (20,105,539)               2,064,221                 (788,329)                  (62,827)              (3,912,150)                (5,935)              (35,248)                  58,970              (4,002,579)            (26,789,416)
Depreciation and amortization                              -                        -                          -                      -                     65,893                   956                     -                       198                      -                    67,047
Interest expense                                         8,896                    3,624                            88                     50                   712                   103                    105                      392                 584,036                  598,006
Other non-operating revenue                              -                         -                        -                      -                     -                       -                         -                        -                         -                         -
             PRE-TAX INCOME             $        (20,114,435) $              2,060,597 $              (788,417) $             (62,876) $          (3,978,756) $               (6,994) $               (35,353) $                58,380 $             (4,586,615) $             (27,454,469)
Notes
1 - The balance sheets and statements of income presented herein reflect the unadjusted operations of Philadelphia Academic Health System, LLC ("PAHS"). Only 9 of the 14 debtor entities are shown in the consolidated financials. The other debtor entities roll up to the listed debtor
entities, explained in the below notes.
2 - Intercompany transactions are subject to offsetting revenue and expense elimination between affiliates.
3 - TPS of PA, L.L.C. does not report financials; however, has leasehold interests reported on respective subsidiary entities.
4 - Includes consolidated subsidiary debtor entities: St. Christopher's Pediatric Urgent Care Center, L.L.C. and SCHC Pediatric Anesthesia Associates, L.L.C.
5 - Includes consolidated subsidiary debtor entities HPS of PA L.L.C. and Philadelphia Academic Medical Associates.
             Case 19-11466-KG                               Doc 959              Filed 11/05/19                 Page 8 of 13

In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                            Case No. 19-11466 (KG)
Debtors                                                                                        Reporting Period: August 1, 2019 - August 31, 2019

                                                                     BALANCE SHEET
                                                                       (Consolidated)


ASSETS
CURRENT ASSETS                                                                                     July 2019                         August 2019
Unrestricted Cash and Equivalents                                                             $6,018,591.00                        $4,282,742.00
Restricted Cash and Cash Equivalents                                                           2,643,594.00                           910,803.00
Accounts Receivable (Net)                                                                     91,785,722.00                        77,491,069.00
Inventories                                                                                   13,254,180.00                        13,115,204.00
Prepaid Expenses                                                                               4,818,301.00                         5,357,924.00
Other Current Assets (See #1 on attached Continuation Sheet)                                  41,194,897.00                        33,389,855.00
TOTAL CURRENT ASSETS                                                                        $159,715,285.00                      $134,547,597.00
PROPERTY AND EQUIPMENT
Purchased assets - unallocated                                                                50,000,000.00                         50,000,000.00
Property and equipment                                                                         9,771,717.00                         10,081,906.00
Less: accumulated depreciation                                                                (5,117,381.00)                        (5,174,740.00)
TOTAL PROPERTY & EQUIPMENT                                                                     54,654,336.00                         54,907,166.00
OTHER ASSETS
Other Assets (See #2 on attached Continuation Sheet)                                             194,007.00                           190,091.00
Due from Philadelphia Academic Health Holdings, LLC                                           (2,359,570.00)                       (2,359,570.00)
Other intangibles and deferred assets (See #3 on attached Continuation Sheet)                 22,189,183.00                        22,194,950.00
Accumulated amortization                                                                      (3,647,209.00)                       (3,656,897.00)
TOTAL OTHER ASSETS                                                                           $16,376,411.00                       $16,368,574.00
TOTAL ASSETS                                                                                $230,746,032.00                      $205,823,337.00


LIABILITIES AND OWNER EQUITY
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)                                               July 2019                         August 2019
Accounts payable 1                                                                            $7,385,555.79                       $18,051,605.46
Patient credit balances                                                                       15,216,130.00                        13,310,191.00
Accured Liabilities - Payroll                                                                 22,036,500.86                        18,062,012.19
Accrued Liabilities - Other                                                                   69,379,363.18                        73,912,348.18
MidCap Financial Trust                                                                        43,011,706.00                        36,263,904.00
Short term debt                                                                                  318,300.00                           279,695.00
Long Term Debt                                                                                         7.00                                 7.00
Interest Payable                                                                                       0.00                                 0.00
Due to PAHH                                                                                       (5,290.00)                           (5,715.00)
Intercompany                                                                                     604,839.00                           604,839.00
TOTAL POSTPETITION LIABILITIES                                                              $157,947,111.83                      $160,478,886.83
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition) - See continuation schedule #2
Secured Debt                                                                                          $0.00                                $0.00
Priority Unsecured Debt - Taxes                                                                   578,978.10                           578,978.10
Priority Unsecured Debt - Wage/PTO Claims                                                       6,223,591.00                         6,223,591.00
Unsecured Debt - A/P                                                                          139,273,603.07                       139,273,603.07
Unsecured Debt - Wage/PTO Claims                                                                1,724,686.00                         1,724,686.00
TOTAL PRE-PETITION LIABILITIES                                                                147,800,858.17                       147,800,858.17

TOTAL LIABILITIES                                                                           $305,747,970.00                      $308,279,745.00
OWNER EQUITY
Capital surplus                                                                              $96,522,038.00                        $96,522,038.00
   Retained earnings                                                                         (83,306,650.00)                       (83,306,650.00)
   Additions                                                                                            0.00                                 0.00
Profit (loss)                                                                                 (88,217,326.00)                     (115,671,796.00)
NET OWNER EQUITY                                                                            ($75,001,938.00)                     ($102,456,408.00)
TOTAL LIABILITIES AND OWNERS' EQUITY                                                        $230,746,032.00                       $205,823,337.00

Notes:
1 - Unconsolidated Balance Sheet (unaudited) provided on the subsequent pages.
2 - Accounts payable for this schedule includes trade payable accruals. On the debtors financial statements, trade payable accruals are captured
in "Accrued Liabilities - Other". These amounts for July and August are, $39,239,995.18, and $29,671,515.27, respectively.
                            Case 19-11466-KG                      Doc 959           Filed 11/05/19      Page 9 of 13

    In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                              Case No. 19-11466 (KG)
    Debtors                                                                                          Reporting Period: August 1, 2019 - August 31, 2019



                                                 BALANCE SHEET - continuation schedule 1


Ref ASSETS
 1 Other Current Assets                                                               June 2019               July 2019                   August 2019
     1065 0039 OTHR REC EMPLO                                                          ($77,693)              ($64,500)                      ($56,775)
     1065 0419 OTHER REC TUIT                                                         1,282,833              1,274,574                      1,210,923
     1065 1018 OTHER REC FAC                                                         13,333,217             10,259,378                     10,874,992
     1065 1018.02 OTHER REC FAC                                                       2,468,953              2,732,342                      2,443,077
     1065 1018.03 OTHER REC FAC                                                          52,713                 52,713                         52,713
     1065 1018.04 OTHER REC FAC                                                         (33,194)               (33,194)                       (33,194)
     1065 1018.06 OTHER REC FAC                                                         (25,316)               (25,316)                       (25,316)
     1067 0048 OTR CURR ASSET                                                         1,826,873              2,046,390                        137,936
     1067 1148 OTR RECEIVABLE                                                           141,959                181,405                        220,852
     1067 1248 OTR RECEIVABLE                                                           530,484                556,292                        598,924
     1067 1448 OTR REC - FAC                                                           (183,024)              (183,024)                      (183,024)
     1067 1548 OTR REC - FAC                                                          3,796,716              4,041,522                      4,236,205
     1067 1648 OTR REC - FAC                                                            999,161                792,826                      1,093,923
     1067 1748 OTR REC - FAC                                                            811,255              1,900,279                      3,212,201
     1067 1848 OTR REC - FAC                                                              1,326            (14,096,880)                   (14,096,880)
     1067 1890 MCAID SUPP PAY                                                         3,181,228              4,338,029                      2,627,222
     1067 1891 MCAID SUPP PAY                                                         1,154,190              1,734,714                      1,616,907
     1067 1894 MCAID SUPP PAY                                                        17,799,729             21,361,704                     15,020,737
     1067 1896 MCAID SUPP PAY                                                         2,905,649              3,077,480                      3,249,311
     1067 2348 OTR RECEIVABLE                                                          (209,766)              (196,849)                      (183,418)
     1068 0004 OTHER REC RENT                                                              (300)                  (300)                          (300)
     1044 1181 BAD DEBT ALLOW                                                          (515,654)              (574,159)                      (655,962)
     1067 1892 MCAID SUPP PAY                                                           423,898                459,223                        474,315
     1067 2344 MISC REC MCAID                                                           586,500                586,500                        586,500
     1065 0619 OTHER REC PHYS                                                            41,514                 19,930                         14,167
     1067 1948 OTR RECEIVABLE                                                           (46,180)               (46,182)                       (46,181)
     1100 1001 OTHER CURR ASS                                                         1,000,000              1,000,000                      1,000,000
    Total Other Current Assets                                                      $51,247,071            $41,194,897                    $33,389,855

2   Other Assets                                                                      June 2019               July 2019
     1343 0035 NON CURR DEPOS                                                           $5,833                  $5,833                         $5,833
     1336 2921 OTR L/T ASSETS                                                           139,209                 141,150                        137,235
     1343 0035 NON CURR DEPOS                                                            47,024                  47,024                         47,024
    Total Other Assets                                                                $192,066                $194,007                       $190,092

3   Other Intangibles and deferred assets
     1336 2921 OTR L/T ASSETS                                                          $114,085               $109,668                       $115,435
     1344 0092 COMPUTER PRG S                                                          3,049,920              3,049,920                      3,049,920
     1348 1050 INTGIBLES - SW                                                          6,532,452              8,607,335                      8,607,335
     1348 0093 INTANGIBLES L/                                                         10,422,261             10,422,261                     10,422,261
    Total Other Intangibles                                                         $20,257,927            $22,189,184                    $22,194,951
                                  Case 19-11466-KG       Doc 959        Filed 11/05/19        Page 10 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                            Case No. 19-11466 (KG)
Debtors                                                                                        Reporting Period: August 1, 2019 - August 31, 2019

                                                PRE-PETITION LIABILITIES - Continuation schedule 2


PRE-PETITION LIABILITIES                              Priority Unsecured               Non-Priority - Unsecured
Debtor                                            Taxes      Wage/PTO Claims     Accounts Payable    Wage/PTO Claims               TOTAL
Center City Healthcare, LLC                     $ 576,298 $          10,283,655 $       89,136,898 $            665,655          $ 100,662,506
St. Christopher's Healthcare, LLC                   1,258            10,083,496         12,503,092            1,059,032             23,646,878
TPS IV of PA, L.L.C.                                   50                   -            9,664,872                  -                9,664,922
TPS III of PA, L.L.C.                                 -                     -              296,463                  -                  296,463
SCHC Pediatric Associates, L.L.C.                   1,372                   -           13,322,719                  -               13,324,091
StChris Care at Northeast Pediatrics, L.L.C.          -                     -              246,436                  -                  246,436
TPS II of PA, L.L.C.                                  -                     -              364,338                  -                  364,338
TPS V of PA, L.L.C.                                   -                     -              426,784                  -                  426,784
Philadelphia Academic Health System, LLC              -                     -           13,312,002                  -               13,312,002
Less: Pre-Petition Payroll Paid Post-Petition         -             (14,143,560)               -                    -              (14,143,560)
Total                                           $ 578,978 $           6,223,591 $      139,273,603 $          1,724,686          $ 147,800,859
                                                                             Case 19-11466-KG                                     Doc 959                  Filed 11/05/19                         Page 11 of 13

In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                                                                                                                                                                    Case No. 19-11466 (KG)
Debtors                                                                                                                                                                                                                                                Reporting Period: August 1, 2019 - August 31, 2019

Balance Sheets (unaudited) 1
As of August 31, 2019

                                                                                                                                                                                             StChris Care                                                            Philadelphia
                                                                         Center City           St. Christopher's            TPS IV                 TPS III          SCHC Pediatric           at Northeast                 TPS II                  TPS V            Academic Health            Consolidated
                                                                       Healthcare, LLC         Healthcare, LLC          of PA, L.L.C. 2        of PA, L.L.C. 2     Associates, L.L.C. 3    Pediatrics, L.L.C.         of PA, L.L.C. 2         of PA, L.L.C.         System, LLC 4             Entities Total
ASSETS
   Cash and cash equivalents
       Unrestricted cash                                           $          1,388,914    $           1,642,609    $             63,883 $                  275 $                 1,150 $                  200 $                     50 $                  250 $             1,185,411    $         4,282,742
       Restricted cash                                                              -                        -                       -                      -                       -                      -                       -                       -                   910,803                910,803
   Accounts receivable, net                                                  35,894,543               36,994,718               1,232,304                211,274               2,157,243                504,776                 373,361                 122,850                     -               77,491,069
   Inventory                                                                  7,735,130                5,225,736                     -                      -                       -                   72,553                     -                    81,785                     -               13,115,204
   Prepaid expenses                                                           2,367,564                  934,131                 121,399                 10,862               1,016,112                 24,477                     -                    11,496                 871,883              5,357,924
   Other current assets                                                      17,856,177               22,946,790              (1,945,323)               127,030              (4,516,271)              (593,740)               (376,000)             (1,107,430)                998,622             33,389,855
   Total current assets                                                      65,242,328               67,743,984                (527,737)               349,441              (1,341,766)                 8,266                  (2,589)               (891,049)              3,966,719            134,547,597
   Purchased assets - unallocated                                                   -                        -                       -                      -                       -                      -                       -                       -                50,000,000             50,000,000
       Property and equipment4                                                1,090,511                1,195,744               1,177,810                 12,568               6,162,136                264,029                     -                   179,108                     -               10,081,906
       Less: accumulated depreciation                                               -                        -                  (436,157)                  (722)             (4,398,221)              (181,629)                    -                  (158,011)                    -               (5,174,740)
   Property and equipment, net                                                1,090,511                1,195,744                 741,653                 11,846               1,763,915                 82,400                     -                    21,097              50,000,000             54,907,166
   Other assets                                                                     -                                              5,833                    -                   184,258                    -                       -                       -                       -                  190,091
   Philadelphia Academic Risk Retention Group, LLC
   Due from Philadelphia Academic Health Holdings, LLC                              -                        -                       -                      -                       -                       -                       -                      -                (2,359,570)            (2,359,570)
   Other intangibles and deferred assets                                            -                    115,435                 129,857                    569               4,405,532                  14,538                     -                    3,124              17,525,895             22,194,950
   Accumulated amortization                                                         -                        -                   (62,266)                  (301)             (3,576,668)                (14,538)                    -                   (3,124)                    -               (3,656,897)
TOTAL ASSETS                                                       $         66,332,839    $          69,055,163    $            287,340 $              361,555 $             1,435,271 $                90,666 $                (2,589) $            (869,952) $           69,133,044 $          205,823,337
LIABILITIES AND EQUITY
   Accounts payable                                                $         70,263,824    $          33,264,211    $          2,513,098   $            417,809    $         6,910,200    $            496,372    $            665,987    $            314,313    $         44,654,672    $       159,500,486
   Patient credit balances                                                    6,244,523                3,287,567                 678,246                  8,508              2,690,080                 157,175                  62,121                 181,971                     -               13,310,191
   Accrued liabilities
       Payroll                                                                6,770,078                5,074,634               2,452,099                 76,848              8,172,677                 128,380                 912,761                 187,853                  97,144             23,872,474
       Other                                                                 59,920,193               11,865,426                 223,396                  6,009              1,694,102                  52,503                     -                   118,804                  31,915             73,912,348
   MidCap Financial Trust                                                           -                        -                       -                      -                      -                       -                       -                       -                36,263,904             36,263,904
   Short term debt                                                              279,695                      -                       -                      -                      -                       -                       -                       -                                          279,695
Total current liabilities                                                   143,478,313               53,491,838               5,866,839                509,174             19,467,059                 834,430               1,640,869                 802,941              81,047,635            307,139,098
   Long-term debt                                                                     7                      -                       -                      -                      -                       -                       -                       -                                                7
   Tenet Business Services Corporation                                              -                        -                       -                      -                      -                       -                       -                       -                      -                       -
   Interest payable                                                                 -                        -                       -                      -                      -                       -                       -                       -                  541,516                 541,516
   Other liabilities                                                            (26,597)                  20,882                     -                      -                      -                       -                       -                       -                      -                    (5,715)
   Due to PAHH                                                                      -                    604,839                     -                      -                      -                       -                       -                       -                      -                   604,839
   Due to AAHS                                                                      -                        -                       -                      -                      -                       -                       -                       -                      -                       -
   Intercompany                                                              20,996,929             (109,937,590)             10,054,247              1,470,679             41,354,652                 (51,026)             (2,263,358)             (1,332,332)            39,707,799                     -
Total liabilities                                                           164,448,652              (55,820,031)             15,921,086              1,979,853             60,821,711                 783,404                (622,489)               (529,391)           121,296,950             308,279,745
EQUITY
   Capital surplus                                                           44,142,262               46,129,259               2,214,190                403,277              2,620,965                 185,750                 773,229                  53,106                     -               96,522,038
   Retained earnings                                                        (66,468,120)              54,429,343             (10,512,544)            (1,292,396)           (36,094,929)               (580,268)                (58,883)               (151,453)            (22,577,400)           (83,306,650)
   Profit (loss)                                                            (75,789,955)              24,316,592              (7,335,392)              (729,179)           (25,912,476)               (298,220)                (94,446)               (242,214)            (29,586,506)          (115,671,796)
TOTAL EQUITY                                                                (98,115,813)             124,875,194             (15,633,746)            (1,618,298)           (59,386,440)               (692,738)                619,900                (340,561)            (52,163,906)          (102,456,408)
TOTAL LIABILITIES & EQUITY                                         $         66,332,839 $             69,055,163    $            287,340 $              361,555 $            1,435,271 $                90,666 $                (2,589) $             (869,952) $           69,133,044 $          205,823,337

Notes
1 - The balance sheets and statements of income presented herein reflect the unadjusted operations of Philadelphia Academic Health System, LLC ("PAHS"). Only 9 of the 14 debtor entities are shown in the consolidated financials. The debtor entities not listed roll up to the listed debtor entities,
explained in the below notes.
2 - TPS of PA, L.L.C. does not report financials; however, has leasehold interests reported on respective subsidiary entities.
3 - SCHC Pediatric Associates, L.L.C. includes consolidated subsidiary debtor entities: St. Christopher's Pediatric Urgent Care Center, L.L.C. and SCHC Pediatric Anesthesia Associates, L.L.C.
4 - Includes consolidated subsidiary debtor entities HPS of PA L.L.C. and Philadelphia Academic Medical Associates.
                              Case 19-11466-KG             Doc 959       Filed 11/05/19        Page 12 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                          Case No. 19-11466 (KG)
Debtors                                                                                      Reporting Period: August 1, 2019 - August 31, 2019


                                         SUMMARY OF UNPAID POSTPETITION DEBTS
                                                                                     Number of Days Past Due
Type                                            0-30                31-60              61-90              Over 90                Total
                   1
Accounts Payable                                    $2,866,901.55       $6,903,960.54       $8,280,743.37                $0.00     $18,051,605.46

Notes:
1 - Entered A/P data obtained from debtors A/P system as of 9/20/2019. Aged Accounts Payable include invoices with relevant post-petition Invoice
dates (July 1, 2019 - August 31, 2019).
                                          Case 19-11466-KG                  Doc 959      Filed 11/05/19   Page 13 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                            Case No. 19-11466 (KG)
Debtors                                                                                                        Reporting Period: August 1, 2019 - August 31, 2019



                                                                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                                        July                           August
Total Accounts Receivable at the beginning of the reporting period                                               $111,748,817                       $91,785,722
+ Amounts billed during the period                                                                                  32,108,062                        17,044,966
- Amounts collected during the period                                                                             (52,071,157)                      (31,339,620)
Total Accounts Receivable at the end of the reporting period                                                      $91,785,722                       $77,491,068

Accounts Receivable Aging                                                                                             Amount                          Amount
Physician Groups (not aged)                                                                                       4,574,366.00                    4,601,807.00
0 - 30 days old                                                                                                  22,105,900.00                   16,167,334.00
31 - 60 days old                                                                                                 18,800,811.00                    8,051,891.00
61 - 90 days old                                                                                                  7,332,345.00                    8,982,280.00
91+ days old                                                                                                     38,972,300.00                   39,687,756.00
Accounts Receivable (Net)                                                                                      $91,785,722.00                  $77,491,068.00

                                                                                        DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                    Yes                            No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                                                X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                                X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                                                                X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                                X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                                                    X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

1 - As census dropped at Hahnemann, certain assets (inventory and equipment) were transferred to St. Christopher’s. Such transfers are classified as
intercompany transfers.
2 - Pass through taxpayer. No return needs to be filed.
